Case:20-02865-BKT13 Doc#:13-1 Filed:09/17/20 Entered:09/17/20 08:24:00                     Desc:
                    Affidavit SCRA Affidavit Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF PUERTO RICO


     IN RE:

            JOELYN AGUAYO DIAZ,                                           CASE NO. 20-02865 (BKT)

            Debtor.                                                       CHAPTER 13


                                    EXHIBIT A:
                  UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                           OF MONSITA LECAROZ ARRIBAS

         I, Monsita Lecaroz Arribas, the undersigned, hereby make this unsworn declaration under

  penalty of perjury pursuant to P.R. LBR 9013-1(c)(3) of the United States Bankruptcy Court for the

  District of Puerto Rico:

         •     I am an Assistant United States Trustee with the Office of the United States Trustee,
         Department of Justice.

         •       Included herein, and by reference made a part hereof, is a Military Status Report pursuant
         to the Soldiers’ and Sailors’ Civil Relief Act of 1940 (the “Military Status Report”) from the
         Department of Defense Manpower Data Center stating that the Debtor, Joelyn Aguayo Diaz, is
         currently not on active military duty, based on the Social Security Number and last name
         provided.

         •       In order to obtain the Military Status Report, I submitted to the Department of Defense
         Manpower Data Center the Social Security Number and last name of the Debtor as they appear
         in the Bankruptcy Court records in the District of Puerto Rico.

         •       Based upon the Military Status Report, the undersigned states that the Debtor is not
         currently on active military duty as of the date of the Military Status Report.

          I declare under penalty of perjury that the foregoing is true and correct. Executed on this 16th

  day of September, 2020, in San Juan, Puerto Rico.

                                                                 s/ Monsita Lecaroz Arribas
                                                                   Monsita Lecaroz Arribas
